  1

  2

  3

  4

  5

  6

                              iJNITED STATES DISTRICT COURT
  s                         CENTRAL DISTRICT OF CALIFORNIA
  9

 io ~ UNITED STATES OF AMERICA,                                Case No.~--~'4~l~ -v~4~Q-
ii i                        Plaintiff,
12
                                                               ORDER OF DETENTION
               V.
13

14     s~~kr~. +~Q-i nho~rd~
15                          Defendant.
16

i~                                                    I.
is         A~        On motion ofthe Government in a case allegedly involving:
19             1.~      a crime of violence.
20             2.() an offense with maximum sentence oflife imprisonment or death.
21             3.() a narcotics or controlled substance offense with maximum sentenc
                                                                                     e
22                      often or more years.
23             4.() any felony -where the defendant has been convicted of two or
24                  more prior offenses described above.
25             5.() any felony that is not otherwise a crime of violence that involves
                                                                                           a
26                  minor victim, or possession or use of a fireann or destructive device or
27                      any other dangerous weapon, or a failure to register under 18 U.S.0
2s I                    § 2250.
                              ORDBR OF DETENTION AFTBR HEARING(18 U.S.C.§3142(1))
       CR-94
                                                                                     Page 1 of4
     1           B~         On motion by the Government /()on Court's own motion, in a case
 2                          allegedly involving:
 3                ~' On the further allegation by the Government of
 4                    .
                      1 ~ a serious risk that the defendant will flee.
 5                    2.() a serious risk that the defendant will:
 6                       a.()obstruct or attempt to obstructjustice.
                         b.()threaten, injure, or intimidate a prospective witness or juror or
 s                             attempt to do so.
 9               C.     The Government()is/()is not entitled to a rebuttable presumption that no
10                      condition or combination ofconditions will reasonably assure the defendant's
11                      appearance as required and the safety ofany person or xhe community.
12                                                          II.
13               A.~       The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15                    1.~     the appearance ofthe defendant as required.
16                            andlor
i~                2. ~ the safety ofany person or the community.
is           B.() The Court finds that the defendant has not rebutted by sufficie
                                                                                  nt
19                evidence to the contrary the presumption provided by statute.
20                                                         ~.

21           The Court has considered:
22           A. the nature and circumstances of the offenses) charged, including
                                                                                     whether the
23              offense is a crime of violence, a Federal crime ofterrorism, or involves
                                                                                         a minor
24                victim or a controlled substance, firearm, explosive,or destructive device;
25           B. the weight ofevidence against the defendant;
26           C. the history and characteristics ofthe defendant; and
27           D. the nature and seriousness ofthe danger to any person
                                                                                     or to the community.
28


                                    ORDBR OF DETBNT[ON AFTER HEARING(18 U.S.C.§3142(1))
         CR-94
                                                                                                    Page 2 of4
M




     1                                                       ~~




     2            The Court also has considered all the evidence adduced at the hearing and the
     3 '          arguments and/or statements of counsel, and the Pretrial Services
     4            Report/recommendation.
     5                                                        V.

     6            The Court bases the foregoing findings)on the following:
                  A~~      As to flight risk:
     s                     ❑ Lack of bail resources
     9                     ❑ Refusal to interview with Pretrial Services
    io                     ❑ No stable residence or employment
    ii                    ❑ Previous failure to appear or violations or probation, parole, or
    12                         release
    13                    ❑ Ties to foreign countries
    14                    ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
    15                   ~5'     ,~        -           ~r ~ rrisa r~
    16

    17

    18                    As to danger:
    19                    o Nature ofprevious criminal convictions
    ao                    ❑ Allegations in present charging document
    21                    ❑ Substance abuse
    22                    o Already in custody on state or federal offense
    23                    ❑ Unrebutted presumption [18 U.S.C. § 3142(e}(2)]
    24                  `~a'      E~e~..d,M—~ ~, w. pry s~;r..-
    25

    26

    27        C.~ Defendant submitted to detention

    28

                                    ORDER OF DBTSNTION AFI'BR HEARING(18 U.S.C.§3142(1))
           CRA4
                                                                                           Page 3 of4
'   T    1




             1                                                      ♦ 1~




             2           A.() The Court finds that a serious risk exists that the defendant will:
             3                 1.()obstruct or attempt to obstructjustice.
             4                2.()attempt to/( )threaten, injure or intimidate a witness or juror.
             5          B. The Court bases the foregoing findings)on the following:
             6

             7

             8

             9

         10

         11                                                      ~.

         12             A. IT IS THEREFORE ORDERED that the defendant be detained prior
                                                                                                             to trial.
        13              B. IT IS FURTI-~R ORDERED that the defendant be committe
                                                                                 d                     to the custody
        14                 of the Attorney General for confinement in a corrections facili
                                                                                                       ty separate, to
        15                 the extent practicable, from persons awaiting or serving sente
                                                                                          nces or being
        16                 held in custody pending appeal.
        i~              C. IT IS FURTHER ORDERED that the defendant be
                                                                              afforded reasonable
        is                 opportunity for private consultation with counsel.
        19          D.IT IS FURTHER ORDERED that, on order of a Cour
                                                                                           t of the United States or
        ao                on request of any attorney for the Government, the
                                                                               person in charge of the
        21                corrections facility in which the defendant is confined
                                                                                  deliver the defendant
        as                to a United States marshal for the purpose of an
                                                                             appearance in connection
        23                with a court proceeding.
        24       DATED: ~~17~~~~j
        25
                                                                                            ^----~-~
        26                                                    .ALEXANDER MacKINNON
                                                              UNITED STATES MAGISTRATE JUDGE
        27

        28

                                         ORDER OF DETBNT[ON AFTER f1BARING(18 U.S.C.§3142[1))
                 CRA4
                                                                                                             Page 4 of4
